Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2012/0160808 A1 hereinafter “Kikuchi”).
Regarding claim 7 and 13, Kikuchi teaches a mounting stage (comprising holding stage 110, Fig. 1 and 2, paragraph [0049]) on which a substrate (W, Fig. 1, 2, 3A, paragraph [0051]) to be subjected to a plasma process (paragraph [0048], [0054]) is mounted, the mounting stage comprising: 
an electrostatic chuck (comprising 120, Fig. 1, 2, 3A) configured to attract the substrate (W, Fig. 1, 2, 3A) and an edge ring (comprising focus ring 124, Fig. 1, 2, 3A, paragraph [0062]) disposed around the substrate (W, Fig. 1, 2, 3A); and 
supply holes (comprising plurality of gas holes 228, Fig. 2 and 3A) through which a heat medium is supplied to a space between the electrostatic chuck (comprising 120, Fig. 1, 2, 3A, 3B) and the edge ring (comprising 124, Fig. 1, 2, 3A) (paragraph [0054],[0080]-[0084]), 
wherein a groove (comprising annular temperature adjusting medium chamber 118, Fig. 1, paragraph [0050]) is provided in the mounting stage (comprising 110, Fig. 1), and wherein the groove is not in communication with the supply holes. Note: the claims do not specify where in the mounting stage the groove is disposed.
Further regarding claim 13, Kikuchi further teaches a substrate processing device (comprising substrate processing apparatus 100, Fig. 1, paragraph [0049]).
Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuno et al. (US 2020/0251371 A1 having effectively filed date of 6 Nov 2017 and hereinafter “Kuno”).
Regarding claims 7, 13, 14, teaches a mounting stage (comprising wafer placement device 10, Fig. 1, paragraph [0041]) on which a substrate (wafer W, Fig. 1) to be subjected to a plasma process (paragraph [0042]) is mounted, the mounting stage comprising: 
an electrostatic chuck (comprising 20, Fig. 1 and 2, paragraph [0043]) configured to attract the substrate (W, Fig. 1, paragraph [0053]) and an edge ring(comprising focus ring 50) disposed around the substrate (paragraph [0033],[0054]); and 
supply holes (comprising open ends gas supply path 29d, Fig. 1, paragraph [0045], Fig. 1 shows two paths 29d, one on the left side and on the right side of Fig. 1) through which a heat medium (i.e. heat transfer gas, paragraph [0045]) is supplied to a space between the electrostatic chuck (comprising 20 including 28 and surface 28a and 29, Fig. 2, paragraph [0043], [0045]) and the edge ring (comprising 50, Fig. 2), 
wherein a groove (comprising concavities 29c, Fig. 3, paragraph [0045]; comprising inner peripheral groove 55 and outer peripheral groove 57, Fig. 3A, paragraph [0048]) is provided in at least one of the edge ring (comprising 50, Fig. 2) and the mounting stage (comprising 20 including 28 and surface 28a and 29, Fig. 2, paragraph [0043]), and wherein the groove is not in communication with the supply holes (comprising 29d, Fig. 2)(as understood from Fig. 2 and 3A, supply hole 29d is not connected or facing grooves 29c or 55/57).
Further regarding claim 13
Further regarding claim 14, Kuno further teaches that the edge ring has a groove (comprising 55/57, Fig. 3A, paragraph [0048]) that is not in communication with the supply holes (comprising 29d, Fig. 1)(as understood from Fig. 3A).
Regarding claim 8, Kuno further teaches wherein the groove includes a first groove (comprising 55 or 57, Fig. 2 and 3A) provided in a rear surface (i.e. bottom surface) of the edge ring (50, Fig. 3A, paragraph [0048]).
Regarding claim 9 and 11, Kuno further teaches wherein the groove includes a second groove (comprising concavities 29c, Fig. 3A) provided in a surface (comprising 28a, Fig. 2) of the mounting stage on which the edge ring (comprising 50, Fig. 2, 3A) is disposed.
Regarding claim 10 and 12, Kuno further teaches wherein the electrostatic chuck (comprising 20, Fig. 1 and 2) includes a first electrode (comprising wafer attraction electrode 32, Fig. 2, paragraph [0053]) configured to attract the substrate mounted on the mounting stage and a second electrode (comprising F/R attraction electrode 38, Fig. 2, paragraph [0047]) configured to attract the edge ring (comprising 50, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2016/0189994 A1 hereinafter “Sasaki”) in view of Yatsuda et al. (US 2010/0300622 A1 hereinafter “Yatsuda”) and Shirayone et al. (JP2007201355A IDS art hereinafter “Shirayone” and referring to English Machine Translation provided by the applicant).
Regarding independent claims 7, 13 and 14, Sasaki teaches a mounting stage (comprising susceptor 11 and electrostatic chuck 25, Fig. 1, paragraph [0025]) on which a substrate (wafer W, Fig. 1) to be subjected to a plasma process (paragraph [0022]) is mounted, the mounting stage comprising: 
an electrostatic chuck (comprising 25, Fig. 1) configured to attract the substrate (W, Fig. 1) and an edge ring (comprising focus ring 30, Fig. 1) disposed around the substrate (paragraph [0025]); and 
supply holes (comprising the open ends of focus ring side line 36b, Fig. 1 and 2;) through which a heat medium (i.e. heat transfer gas) is supplied to a space between the electrostatic chuck (comprising outer peripheral portion 25b of electrostatic chuck 25, Fig. 1 and 2) and the edge ring (comprising focus ring 30, Fig. 1 and 2) (paragraph [0027])(As understood from Fig. 1, focus ring line 36b branches to the left and right and has openings to the left and right to distribute gas to a space between a bottom of edge ring 30 and a top of outer peripheral portion 25b of electrostatic chuck 25).
Further regarding claim 13, Sasaki teaches a substrate processing device (comprising plasma processing apparatus including processing chamber 10, Fig. 1, paragraph [0022]).
Regarding claims 7, 13 Sasaki does not explicitly teach wherein a groove is provided in at least one of the edge ring and the mounting stage, and wherein the groove is not in communication with the supply holes. Regarding claim 14 Sasaki does not explicitly teach wherein a groove is provided in the edge ring and wherein the groove is not in communication with supply holes through which a heat medium is supplied to a space between the edge ring and an electrostatic chuck configured to attract the edge ring.
However, Yatsuda teaches a groove (51, Fig. 2B, 3A, 3B, 3C; paragraph [0061]-[0067]) formed in an edge ring (comprising focus ring 5, Fig. 2B, 3A, 3B, 3C) in order to adjust the impedance of the edge ring (comprising focus ring 5, Fig. 2B, 3A, 3B, 3C) to adjust the electric 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a groove in the edge ring in view of teachings of Yatsuda in the apparatus of Sasaki to enable adjusting the impedance of the edge ring to adjust the electric field distribution in a plasma processing chamber for uniform substrate/plasma processing (Yatsuda: paragraph [0061],[0067], [0077]).
Regarding claims 7 and 13, Sasaki in view of Yatsuda as applied above does not explicitly teach that the groove is not in communication with the supply holes, and does not teach with regards to claim 14 that the groove is not in communication with supply holes through which a heat medium is supplied to a space between the edge ring and an electrostatic chuck configured to attract the edge ring.
However, Shirayone teaches (paragraph [0007]-[0019]) grooves having heat transfer gas (i.e. grooves in communication with heat transfer gas/medium supply holes) and being more likely to have abnormal discharge in the groove due to Paschen’s law (paragraph [0007]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the groove with respect to the supply holes such that the groove does not communicate (i.e. connect) with supply holes through which a heat transfer medium/gas is supplied to a space between the edge ring and an electrode in view of teachings of Shirayone in the apparatus of Sasaki in view of Yatsuda to prevent abnormal discharge from occurring in the groove (Shirayone: paragraph [0007]).
Regarding claim 8
Regarding claim 12, Sasaki in view of Yatsuda and Shirayone teaches all of the limitations of claim 7 as applied above and Sasaki further teaches wherein the electrostatic chuck (comprising 25, Fig. 1) includes a first electrode (comprising electrode plate 25c, Fig. 1 and 2, paragraph [0025]) configured to attract the substrate (W, Fig. 1, paragraph [0025]) mounted on the mounting stage (comprising susceptor 11 and electrostatic chuck 24, Fig. 1) and a second electrode (comprising electrode plate 25d, Fig. 2, paragraph [0025]) configured to attract the edge ring (comprising 30, Fig. 2, paragraph [0025]).
Claim 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2016/0189994 A1 hereinafter “Sasaki”) in view of Yatsuda et al. (US 2010/0300622 A1 hereinafter “Yatsuda”) and Shirayone et al. (JP2007201355A IDS art hereinafter “Shirayone” and referring to English Machine Translation) as applied to claims 7, 8, 12, 13, 14 above and further in view of Ohmi et al. (US 6,585,851 B1 hereinafter “Ohmi”).
Regarding claims 9 and 11, Sasaki in view of Yatsuda and Shirayone as applied above teaches all of the limitations of claims 7 and 8 respectively including a groove (see teachings of Yatsuda above) but does not explicitly teach wherein the groove includes a second groove provided in a surface of the mounting stage on which the edge ring is disposed.
However, Ohmi teaches providing a groove (comprising uneven region 104, Fig. 26(g), col 8 line 41-47) in a surface of the mounting stage (comprising electrode 101, Fig. 26(g), col 8 line 45, col) on which the edge ring (comprising local electrode 103, Fig. 1 and 26(g), col 8 line 41). Ohmi further teaches wherein the groove (comprising uneven region 104, Fig. 26(g)) enables adjusting an impedance (col 8 line 46-47) and that a specified junction impedance between the edge ring (103, Fig. 26(f)-26(i)) and the mounting stage (101, Fig. 26(f)-26(i)) can be obtained by adjusting the shape of the groove (i.e. uneven regions) or the surface area where the unevenness is provided (col 8 line 55-57) thus enabling control of the penetration of high frequencies into the surface of the edge ring (col 8 line 10-14).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second groove in a surface of the mounting stage on which the edge ring is disposed in view of teachings of Ohmi in the apparatus of Sasaki in view of Yatsuda and Shirayone to enable adjusting the impedance at an interface of where the edge ring meets the mounting stage (col 8 line 46-47) for optimized plasma processing.
Regarding claim 10, Sasaki in view of Yatsuda, Shirayone, Ohmi as applied above teaches all of the limitations of claim 9 above and Sasaki further teaches wherein the electrostatic chuck (comprising 25, Fig. 1) includes a first electrode (comprising electrode plate 25c, Fig. 1 and 2, paragraph [0025]) configured to attract the substrate (W, Fig. 1, paragraph [0025]) mounted on the mounting stage (comprising susceptor 11 and electrostatic chuck 24, Fig. 1) and a second electrode (comprising electrode plate 25d, Fig. 2, paragraph [0025]) configured to attract the edge ring (comprising 30, Fig. 2, paragraph [0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endoh et al. (US 2011/0000883 A1) teaches an electrostatic chuck (comprising 25, Fig. 1), an edge ring (30, Fig. 1 and 6) and plural gas supply holes for heat medium (46b, Fig. 6,  7A, paragraph [0142]).
Miyagawa et al. (US 2010/0012274 A1) teaches an electrostatic chuck (comprising 16, Fig. 1, paragraph [0062]), an edge ring (5, Fig. 1, 2A, 3A, 3B, 4, 5A, 5B, 6, 7) wherein the edge ring includes a groove (100a, Fig. 3A and 7; 100b, Fig. 3B; 100c, Fig. 5A; 100d, Fig. 5B; 100f and 100e, Fig. 6)  and heat medium can be supplied to the edge ring via heat transfer gas pipelines which are not shown(paragraph[0061]-[0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716   

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716